 In the Matters of DANAHY PACKING COMPANY,KLINCK PACKINGCOMPANY, INC., JACOB DOLD PACKING COMPANYandUNITEDBUTCHERS,MEAT CUTTERS AND PACKERS LOCAL 105Cases Nos. R-2?4, R-025 and R-026Meat Packing Industry-Investigation of Representatives:controversy concern-ing representation of employees:refusal by employer to recognize union as exclu-sive bargainingagent-Strike-UnitAppropriate for Collective Bargaining:eligibility for membership in petitioningunion-Election Ordered-Certificationof Representatives.Mr. Norman Edmondsfor the Board.Mr. John W. Ryan,ofBuffalo,N. Y., for Danahy PackingCompany.Mr. Michael M. Cohn,of Buffalo,N. Y., for Klinck Packing Com-pany, Inc.Falk, Phillips, Twelve trees c i Falk,byMr. Frederic R. Twelve-trees,of Buffalo, N. Y., for Jacob Dold Packing Company.Mr. Daniel B. Shortal,of Buffalo, N. Y., for United Butchers, MeatCutters and Packers Local 105.Mr. Howard Lichtenstein,of counsel to the Board.DIRECTION OF ELECTIONSiAugust 2O, 1937The National Labor Relations Board, having found that a ques-tion affecting commerce has arisen concerning the representation ofthe production and maintenance employees of Danahy Packing Com-pany,Klinck Packing Company, Inc., and Jacob Dold PackingCompany, Buffalo, New York, respectively, exclusive of executives,supervisory employees, office employees, salesmen, licensed engineersand shecters, and that such employees, in the case of each company,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the National Labor Rela-tions Act, 49 Stat. 449,1 and acting pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of said Act,and pursuant to Article III, Section 8 of the National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, hereby1 This Board is considering whether truck drivers shall be included within this unit, andwe shall direct that for the purposes of this election truck drivers shall be permitted tovote and their ballots be separately cast and counted pending a final decision by theBoard354 DECISIONS AND ORDERS355DIRECTS that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Danahy Packing Company, Klinck Packing Company,Inc., and Jacob Dold Packing Company, at their Buffalo, New York,plants, elections by secret ballot shall be conducted within a periodof ten (10) days after the date of this Direction of Elections, underthe direction and supervision of the Regional Director for the ThirdRegion, acting in this matter as the agent of the National Labor Re-lations Board and subject to Article III, Section 9 of said Rules andRegulations-Series 1, as amended, among the employees of DanahyPacking Company, Klinck Packing Company, Inc., and JacobDold Packing Company, exclusive of executives, supervisory employ-ees, office employees, salesmen, licensed engineers and shecters, whowere employed in the Buffalo, New York, plants of Danahy PackingCompany, Klinck Packing Company, Inc., and Jacob Dold Pack-ing Company, as of the week prior to July 22, 1937, respectively,to determine whether they desire to be represented by the UnitedButchers, Meat Cutters and Packers Local 105. It is further directedthat the ballots of those employees classified as truck drivers be keptseparate and apart from all other ballots.MR. EDWIN SMITH took no part in the consideration of the aboveDirection of Elections.[SAME TITLES]SUPPLEMENT TO DIRECTION OF ELECTIONSAugust 25, 1937On August 20, 1937, the National Labor Relations Board issueda Direction of Elections in the above-entitled case, directing thatelections be held among the employees of Danahy Packing Company,Klinck Packing Company, Inc., and Jacob Dold Packing Companyexclusive of executives, supervisory employees, office employees, sales-men, licensed engineers and schecters, who were employed in theplants of these companies, respectively, as of the week prior toJuly 22, 1937.Thereafter the Union petitioned the National Labor RelationsBoard to amend and modify the Direction of August 20, 1937, bystriking therefrom the words "as of the week prior to July 22, 1937,"in so far as they apply to Danahy Packing Company, and substitut-ing the words "as of July 1, 1937," for the reason that on or aboutJuly 1, 1937, Danahy, Packing Company temporarily laid off approxi-mately 40 of its employees. 356NATIONAL LABOR RELATIONS BOARDUpon the basis of this petition, the National Labor RelationsBoard, acting by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,FURTHER DIRECTS that under the supervision and direction of theRegional Director for the Third Region, those employees, exclusiveof executives, supervisory employees, office employees, salesmen,licensed engineers, and schecters, claimed-to have been laid off byDanahy Packing Company on or about July 1, 1937, participate, inthe election directed to be held among the designated employees ofDanahy Packing Company. It is further directed that the ballotsof such employees claimed by the Union to have been laid off or dis-charged on or about July 1, 1937, be kept separate and apart fromall other ballots.MR. EDWIN S. SMITH took no part in the consideration of the aboveSupplement to Direction of Elections.[SAME TITLES]AMENDED SUPPLEMENT TO DIRECTION OF ELECTIONSAugust 26,1937On August 20, 1937, the National Labor Relations Board issued aDirection of Elections in the above-entitled case, directing that elec-tions be held among the employees of Danahy Packing Company,Klinck Packing Company, Inc., and Jacob Dold Packing Company,exclusive of executives, supervisory employees, office employees, sales-men, licensed engineers and shecters, who were employed in the'plahtsof these companies, respectively, as of the week prior to July 22; 1937.Thereafter, on August 25, 1937, the National Labor RelationsBoard issued a Supplement to Direction of Elections, in which itdirected that those employees, exclusive of executives, supervisoryemployees, office employees, salesmen, licensed engineers, and shecters,claimed to have been laid off by Danahy Packing Company, on orabout July 1, 1937, participate in the election to be held' among thedesignated employees of Danahy Packing Company, the ballots ofsuch employees claimed by the Union to have been laid off or dis-charged on or about July 1, 1937, to be kept separate and apart fromall other ballots.Upon further consideration and due deliberation, the NationalLabor Relations Board hereby,amends the Supplement to Directionof Elections dated August 25, 1937, and DECISIONS AND ORDERS357IT IS HEREBY DIRECTED that the Regional Director for the ThirdRegion provide for the reopening of the hearing in this case, upondue notice, for the purpose of receiving testimony with respect to theeligibility of those employees of Danahy Packing Company claimedto have been laid off on or about July 1, 1937, to participate in theelection among the designated employees of Danahy Packing Company and report to the Board regarding such rehearing.AND IT IS FURTHER DIRECTED that the holdingof the aforesaidelection in the case of Danahy Packing Company shall be postponeduntil further direction of the National Labor Relations Board.MR. EDWIN S. SMITH took no part in the consideration of the aboveAmended Supplement to Direction of Elections.[SAME TITLESSECOND AMENDED SUPPLEMENT TO DIRECTION OFELECTIONSSeptember13, 1937On August 20, 1937, the National Labor Relations Board issued aDirection of Elections in the above-entitled case, directing that elec-tions be held among the employees of Danahy Packing Company,Klinck Packing Company, Inc., and Jacob Dold Packing Company,,exclusive of executives, supervisory employees, office employees,sales-men, licensed engineers, and shecters, who were employed in theplants of these companies, respectively, as of the week prior toJuly 22, 1937.Thereafter the Union petitioned the National Labor RelationsBoard to amend and modify the Direction of August 20, 1937, bystriking therefrom the words "as of the Week prior to July 22, 1937,"in so far asthey apply to Danahy Packing Company, and substitut-ing the words "as ofJuly 1, 1937", for the reason that on or aboutJuly 1, 1937, Danahy Packing Company temporarily laid off ap-proximately 40 of its employees.Upon the basis of this petition, the National Labor Relations Boardissued a Supplement to Direction of Elections, and thereafter, onAugust 26, 1937, an Amended Supplement to Direction of Elections,which directed that the elections in the case of Danahy Packing Com-pany be postponed, and that the Regional Director for the ThirdRegion provide for the reopening of the hearing in this case for thepurpose of receiving testimony with respect to the eligibility of those49446-28-vol. ui-24 358NATIONAL LABOR RELATIONS BOARDemployees claimed to have been laid off on or about July 1, 1937, toparticipate in the election among the designated employees ofDanahy Packing Company.Pursuant to notice duly issued and served, the hearing was re-opened at Buffalo, New York, on September 8, 1937, before JamesC. Batten, the Trial Examiner duly designated by the Board.TheBoard, Danahy Packing Company, and the Union were representedby counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issue wasafforded to all parties.Counsel for the Company moved to dis-miss the petition of the Union.The motion is hereby denied.Atthe commencement of the hearing, the Union moved to amend itspetition to modify the Direction of Elections by alleging the lay-offof 26 employees instead and in place of 40 as originally alleged.TheTrialExaminer granted this motion without objection by theCompany.Testimony introduced at the hearing clearly sustains the petitionof the Union that the 26 employees were laid off and not dischargedon July 6 and 7, 1937.The evidence establishes that on July 6, theCompany closed down its hog killing department and laid off itsemployees therein with the promise that operations would be resumedwithin a few weeks.The Company did not attempt to prove its con-tention that these employees were discharged, and that the employer-employee relation was severed.We conclude that the 26 employees listed in Appendix "A", at-tached hereto, were laid off, and not discharged on July 6 and 7, 1937.Consequently we find that they have retained their employee statusand are accordingly eligible to vote in 'the election to be conductedamong the designated employees of Danahy Packing Company.Upon consideration of the additional facts elicited at the reopen-ing of the hearing in this case, the National Labor Relations Boardhereby issues its Second Amended Supplement to Direction of Elec-tions, andIT IS HEREBY DIRECTED that, as part of the investigation authorizedby the Board to ascertain representatives for the purposes of collec-tive bargaining with Danahy Packing Company, an election bysecret ballot shall be conducted within a period of ten (10) daysafter the date of this Second Amended Supplement to Direction ofElections, under the direction and supervision of the Regional Di-rector for the Third Region, acting in this matter as the agent of theNational Labor Relations Board, and subject to Article III, Section9 of said Rules and Regulations-Series 1, as amended, among theemployees of Danahy Packing Company, as of the week prior toJuly 22, 1937, including the 26 employees listed in Appendix "A"herein, but excluding executives, supervisory employees, office em- DECISIONS AND ORDERS359ployees, salesmen, licensed engineers, and shecters, to determinewhether they desire to be represented by the United Butchers, MeatCutters and Packers Local 105.CHAIRMAN MADDEN took no part in the consideration of the aboveSecond Amended Supplement to Direction of Elections.APPENDIX "A"Antoni Ben SzynkowskiAnna VorowiakMary SztmanekWilliam FleckowskiVincent JasczynskiKasper SzczcpaniakGeorge SemranJack GurczakJoe GurczakJoseph RalinskiLouis HinkoferSteve MovosEdgar MillrathJohn BielecKate WasiuleskiJoe ScnabelMike ScnabelPete HermanMargie PoleszakAdolph KuszyanskiEdmund KuscynskiValentine SzymanekEdward BurmeisterMathew WlosinskiWilliam PrzybylakWalter Turek[SAME TITLES.]DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 17, 1937STATEMENTOF THE CASEOn July 8, 1937, United Butchers, Meat Cutters and PackersLocal 105, herein called the Union, filed a petition with the RegionalDirector for the Third Region (Buffalo, New York) alleging thata question- affecting commerce had arisen concerning the represen-tation of the employees, except supervisory and clerical employees,of Danahy Packing Company, Buffalo, New York, and requestingthe National Labor Relations Board, herein called the Board, to con-duct an investigation pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On August3,1937, the Union filed similar petitions with respect to KlinckPacking Company, Inc. and Jacob Dold Packing Company, both ofBuffalo, New YorkOn August 6, 1937, the Board, acting pur-1The Jacob Dold Packing Company also maintains a packing house at Wichita,Kansas,to which the Issues In the proceeding do not apply. 360NATIONAL LABOR RELATIONS BOARDsuant to Section 9 (c) of the Act, and Article III, Sections 3 and10 (c) (2) of the National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued an order consolidating theabove cases for the purpose of hearing, and authorizing the RegionalDirector to conduct an investigation and to provide for an appro-priate hearing.On August 7, 1937, the Regional Director issued anotice of hearing to be held at Buffalo, New York, on August 12,1937, copies of which were duly served upon the companies and theUnion.Pursuant to the notice, a hearing was held at Buffalo, New York,on August 12, 19,37, before Robert M. Gates, the Trial Examinerduly designated by the Board.The Board, Danahy Packing Com-pany, Klinck Packing Company, Inc., Jacob Dold Packing Com-pany, and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issuewas afforded to all parties.Objections to the introduction of evi-dence were made during the course of the hearing by counsel for theparties.The Board has reviewed the rulings of the Trial Examineron motions and objections and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On August 20, 1937, after examining the record in the case, theBoard concluded that questions affecting commerce had arisen con-cerning the representation of the' employees of the respective com-panies, and on the basis of such conclusion, and acting pursuant toArticle III, Section 8 of National Labor Relations Board Rules andRegulations-Series 1, as amended, it issued a Direction of Electionsdesignating the Regional Director as its agent to conduct electionsamong the production and maintenance employees, exclusive ofexecutives, supervisory employees, office employees, salesmen, licensedengineers, and shecters of each company, which the Board foundto be the unit appropriate for the purposes of collective bargainingin the case of each company, within the meaning of Section 9 (b)of the Act.2For the purpose of expediting the elections and thusto insure to the employees of each company the full benefit of theirright to collective bargaining as early as possible, the Board directedthe elections without at the same time issuing a decision embodyingcomplete findings of fact and conclusions of law.32 The Direction of Elections required the segregation of the ballots of truck drivers ofeach company pending the decision of this Board with respect to a final determinationof the appropriate unit of each company"On August 25, 1937,the Board issued a Supplement to Direction of Elections, andon August 26, 1937, an Amended Supplement which directed that the election in thecase of the Danahy Packing Company be postponed, and that the hearing be reopenedwith respect to that Company in order to determine the eligibility to participate in theelection of those employees claimed by the Union to have been laid off on or about July1, 1937. DECISIONS AND ORDERS361Pursuant to the Board's direction, elections by secret ballot wereconducted on August 27, 1937, by the Regional Director for theThird Region among the employees of Klinck Packing Company,Inc. and Jacob Dold Packing Company, respectively, in the, unitfound appropriate by the Board.On August 30, 1937; the RegionalDirector issued and duly served upon the parties to the proceedinghis Intermediate Report on the ballots.No exceptions to the Inter-mediate Report have been filed by any of the parties.As to the results of the secret ballot the following is a summaryof the Regional Director's Intermediate Report :KLINCK PACKING COMPANY, INC.Total number eligible --------------------------------------------199Total ballots cast -----------------------------------------------191Total number of ballots cast for Union --------------------------111Total number of ballots cast against Union -__-------------------79Total number of blank ballots---_------------------------0Total number of void ballots ------------------------------------1Total number of challenged ballots------------------------------0JACOB DOLD PACKING COMPANYTotal number of eligible ----------------------------------------851Total ballots counted--------------------------------------------752Total number of ballots cast for Union--------------------------591Total number of ballots cast against Union__------------------------161Total number of blank ballots -------------------------------------2Total number of void ballots------------------------------------2Total number of challenged ballots------------------------------2Upon the entire record in the case the Board makes thefollowing :FINDINGS OF FACT1.THE COMPANIES AND THEIR BUSINESSESA. Danahy Packing Companyengaged in the meat packing business in Buffalo, New York, whereit employs some 170 employees, of whom approximately 130 areclassified as production, and maintenance employees, exclusive., ofsupervisory employees.The Company processes on an average of from $130,000 to'$150,000worth of livestock per month, approximately 50 per cent of which ispurchased at Buffalo stockyards from commission dealers who receivethe livestock on consignment principally from points outside theState.The remaining 50 per cent, purchased from commission deal-ers in States other than New York, is shipped to the Company by railand received on a railroad siding which adjoins the plant. 362NATIONAL LABOR RELATIONS BOARDThe livestock, consisting of cattle, lambs, and calves, are placedin pens, slaughtered, dressed, and sold to retail merchants in NewYork and Pennsylvania.About 90 per cent of its totalsales aremade within the State of New York, and the greater portion of itsshipments in interstate commerce are made to the State ofPennsylvania.B. Klinck Packing Company, Inc.Klinck Packing Company, Inc., has been engaged in the meatpacking business in Buffalo, New York, since 1919, when it was in-corporated under the laws of the State of New York.On July 17,1937, the Company's pay roll listed 298 employees of whom approxi-mately 200 were production and maintenance employees, exclusiveof supervisory employees.During the month preceding July 17, 1937, the Company pur-chased 1,305,876 pounds of livestock in New York State at a cost of$110,000.During the same period it purchased 592,540 pounds inother States at a cost of $50,158.These figures were offered by theCompany as reflecting, in general, the extent of its purchases formonthly periods during the past year and a half.As in the case ofthe Danahy Packing Company, purchases within the State are madefrom commission dealers at the Buffalo stockyards where livestockis received chiefly from points outside the State.Purchases madedirectly from States other than New York are shipped by rail andunloaded at a siding on the property of the Company.For the two weeks ending July 17, 1937, the Company sold 848,954pounds of its products, valued at $156,949, within the State, and330,655 pounds, valued at $58,922, to points outside the State.Salesare made to jobbers and retail merchants, and the Company ownsand operates 18 trucks used for the shipments to its customers.C. Jacob Dold Packing CompanyJacob Dold Packing Company, incorporated in New York in 1888,is likewise engaged in the meat packing business in Buffalo, NewYork.In addition to its Buffalo plant, the Company maintains apacking house in Wichita, Kansas, and through stock ownershipcontrols the Dold Packing Company of Omaha, Nebraska, a Dela-ware corporation.The operations of the three plants are entirelydistinct and separate, and any business carried on among them isnegotiated as among unaffiliated entities.5The Company, as a meat packer and provision dealer, operatesa wholesale market in addition to its packing plant, and on July17, 1937, its pay roll listed a total of 1,139 employees, including ap-All references herein are to the Buffaloplant of the Company. DECISIONS AND ORDERS363proximately 850 production and maintenance employees, 35 fore-men, and64 salesmen.From January 4 to July 31, 1937, the Company purchased 278,856head of livestock, consisting of hogs, cattle, calves, and sheep valuedat $7,562,676.55.Approximately 43 per cent, or 119,406, were pur-chased within New York State, and 56 per cent, or 159,450, wereprocured from points outside the State.These purchases amountedto $3,854,601.39 and $3,708,075.16, respectively.As in the cases of theother two companies, purchases are made from commissiondealers.During the same period the Company sold 81,257,593 pounds ofitsproducts amounting to $12,111,738.74, of which 46,315,515pounds valued at $6,985,996.72 were sold within the State, and34,942,078 pounds valued at $5,125,742.02 were sold outside the State.II.THE ORGANIZATION INVOLVEDUnited Butchers, Meat Cutters and Packers Local 105 is a labororganization which received its charter from the Committee for In-dustrial Organization on May 28, 1937.Membership is open andlimited to all employees of the three companies, exclusive of execu-tives, supervisory employees, office employees, salesmen, licensedengineers and shecters.eIII.THE APPROPRIATE UNITSThe Union contended at the hearing that the appropriate bar-gaining unit in each plant consists of all the employees, exclusiveof executives, supervisory employees, office employees, salesmen, li-censed engineers, and shecters.This unit embraces the classes ofemployees eligible for membership in the Union, and is not con-tested by the companies.We find that, in order to insure to em-ployees the full benefit-of their right to self-organization and tocollective bargaining, and otherwise to effectuate the policies of theAct, all of the employees exclusive of executives, supervisory em-ployees, office employees, salesmen, licensed engineers, and shecters,of the Danahy Packing Company, Klinck Packing Company, Inc.,and Jacob Dold Packing Company, respectively, constitute unitsappropriate for the purposes of collective bargaining.?IV. QUESTIONS CONCERNING REPRESENTATIONDuring the months of June and July, 1937, both Clarence La Motte,president and business agent of the Union, and Hugh Thompson,° "Shecters"isthe term used during the hearing for the Hebrew, "Shochtim",-persons who slaughter livestock in accordance with Hebrew ritual for the preparation ofkosher meats.7We find nothing in the evidence which would justify our exclusion of truck driversfrom the appropriate unit here determined. 364NATIONAL LABOR RELATIONS BOARDregional'director for the Committee for Industrial Organization,claiming that a majority of the maintenance and production em-ployees of each of the companies had become members of the Union,attempted to negotiate with the companies,individually, as therepresentative of all of such employees of each company.In eachcase, the-company refused to negotiate. with the Union as. the ex-clusive bargaining agent, and draft agreements proposed by theUnion were rejected.Following a conference between the Unionand representatives of the companies in which efforts to have theUnion recognized as the exclusive representative for the maintenanceand production workers were unavailing, a strike was called againstthe, Danahy Packing Company on July 21, 1937. On the followingday the strike was extended to the Klinck Packing Company, Inc.,and the Jacob Dold Packing Company. The strikeis still inprogress,and the record indicates that no settlement can be effectedwithout a certification by the Board.V.THE EFFECT OF TILE QUESTIONS OF REPRESENTATION ON COMMERCEThe' strike has effectively curtailed production of the three com-panie's' and has practically eliminated shipments of the companies ininterstate commerce.On August 12, 1937, the date of the hearingin this case, only 30 of the 170 employees of Danahy Packing Com-pany were working.The killing and manufacturing departmentswere completely shut down,and no livestock had been'purchasedoutside the State since the commencement of the strike.HenryHoffner, the Company's office manager, testified that business hadfallen off to five per cent of the normal activity current prior to July 22.Only 60 of the 298,employees of Klinck Packing Company, Inc.,were working on August 12, 1937.The killing and manufacturingdepartments had been, shut down, and no ctittle had been purchasedsince July 22.',The pay roll of Jacob Dold, Packing Company had,fallen from1,139 employees on July 17, 1937, to approximately 150 after the com-mencement of the strike.Since July 22, 1937, the Company had notmade any purchases,none of its departments was engaged in normaloperations,and shipments outside the State had decreased markedly.We find that the questions concerning representation which havearisen, occurring in connection with the operations of the companiesdescribed in Section I above, have a close,intimate,and substantialrelation to, trade; traffic,and commerce among the several States, andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. DECISIONS AND ORDERS365CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.Questions affecting commerce have arisen concerning the repre-sentation of the employees, excepting executives, supervisory em-ployees, office employees, salesmen, licensed engineers, and shecters, ofDanahy Packing Company, Klinck Packing Company, Inc., andJacob Dold Packing Company, respectively, within the meaning ofSection 9 (c) and Section 2, subdivisions (6) and (7) of the Act.2.All employees, exclusive of executives, supervisory employees,office employees, salesmen, licensed engineers, and shecters; of DanahyPacking Company, Klinck Packing Company, Inc., and Jacob DoldPacking Company, constitute a unit, in the case of each' company,appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.United Butchers, Meat Cutters and Packers Local 105 havingbeen selected for the purposes of collective bargaining by themajority of the employees in the aforesaid unit in the 'cases ofKlinck Packing Company, Inc., and Jacob Dold Packing Com-pany, respectively, is, by virtue of Section 9 (a) of the NationalLabor Relations Act, the exclusive representative of all the em-ployees in each such unit for the purposes of collective bargainingwith each company in respect to rates of pay, wages, hours of ei -ployment and other conditions of employment.CERTIFICATION OF REPRESENTATIVES(Cases Nos. R-225 and R-226)By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 ' (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that United Butchers, Meat Cutters andPackers Local 105 has been designated and selected by a majority ofall the employees, exclusive of executives, supervisory employees,office employees, salesmen, licensed engineers, and shecters, of KlinckPacking Company,, Inc., and Jacob Dold Packing Company,, respec-tively, as their representative for the purposes of collective bar-gaining, and that, pursuant to the provisions, of Section. 9 (a) . ofthe Act, United Butchers, Meat Cutters and Packers Local 105 isthe exclusive representative of all such employees of each companyfor the purposes of collective bargaining in respect to rates of pay,Wages, hours of employment, and other conditions of employment. ! 366NATIONAL LABOR RELATIONS BOARD[SAME TITLES]CERTIFICATION OF REPRESENTATIVES(Case No. R-224)October 1, 1937On July 8, 1937, United Butchers, Meat Cutters and Packers Local105, herein called the Union, filed a petition with the Regional Di-rector for the Third Region (Buffalo, New York) alleging that aquestion affecting commerce had arisen concerning the representationof the employees, except supervisory and clerical employees, of Dan-ahy Packing Company, Buffalo, New York, and requesting theNational Labor Relations Board, herein called the Board, to conductan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 3, 1937, the Union filed similar petitionswith respect to Klinck Packing Company, Inc., and Jacob Dold Pack-ing Company, both of Buffalo, New York.On August 6, 1937, theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Sections 3 and 10 (c) (2) of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued an order consolidatingthe abovecasesfor the purpose of hearing, and authorizing the Re-gional Director to conduct an investigation and to provide for anappropriate hearing.On August 7, 1937, the Regional Directorissued a notice of hearing to be held at Buffalo, New York, on August12, 1937, copies of which were duly served upon the companies andthe Union.Pursuant to the notice, a hearing was held at Buffalo, New York,on August 12, 1937, before Robert M. Gates, the Trial Examiner dulydesignated by the Board.The Board, Danahy Packing Company,Klinck Packing Company, Inc., Jacob Dold Packing Company, andthe Union were represented by counsel and participated in the hear-ing.Full opportunity to be heard,to examineand cross-examinewitnesses,and to introduce evidence bearing on the issue was affordedto all parties.Objections to the introduction of evidence were madeduringthe course of the hearing by counsel for the parties.TheBoard has reviewed the rulings of the Trial Examiner on motionsand objections and finds that no prejudicial errors were committed.The rulings are herebyaffirmed.On August 20, 1937, afterexaminingthe record in the case, theBoardconcluded that questions affecting commerce had arisen con-cerning the representation of the employees of the respective com-panies, andon the basis of such conclusion, and acting pursuant toArticle III, Section 8 of National Labor Relations Board Rules and DECISIONS AND ORDERS367designating the Regional Director as its agent to conduct electionsamong the production and maintenance employees of each Company,as of the week prior to July 22, 1937, exclusive of executives, super-visory employees, office employees, salesmen, licensed engineers, andshecters, which the Board found to be the unit appropriate for thepurposes of collective bargaining in the case of each Company, withinthe meaning of Section 9 (b) of the Act. For the purpose of expe-diting the elections and thus to insure to the employees of eachCompany the full benefit of their right to collective bargaining asearly as possible, the Board directed the elections without at the sametime issuing a decision embodying complete findings of fact andconclusions of law.Thereafter the Union petitioned the National Labor RelationsBoard to amend and modify the Direction of August 20, 1937, bystriking therefrom the words "as of the week prior to July 22, 1937,"in so far as they apply to Danahy Packing Company, and substi-tuting the words "as of July 1, 1937", for the reason that on orabout July 1, 1937, Danahy Packing Company temporarily laid offapproximately 40 of its employees.Upon the basis of this petition, the National Labor RelationsBoard issued a Supplement to Direction of Elections, and there-after, on August 26, 1937, an Amended Supplement to Direction ofElections, which directed that the election in the case of DanahyPacking Company be postponed, and that the Regional Directorfor the Third Region provide for the reopening of the hearing inthis case for the purpose of receiving testimony with respect to theeligibility of those employees claimed to have been laid off on orabout July 1, 1937, to participate in the election among the desig-nated employees of Danahy Packing Company.Pursuant to notice duly issued and served, the hearing was re-opened at Buffalo, New York, on September 8, 1937, before JamesC. Batten, the Trial Examiner duly designated by the Board. TheBoard, Danahy Packing Company, and the Union were representedby counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issuewas afforded to all parties.On September 13, 1937, the Board issued its Second AmendedSupplement to Direction of Elections, in which it found that onJuly 6 and 7, 1937, Danahy Packing Company laidoff 26 em-ployees, that these employees had retained their employee status,and were eligible to participate in an election among the employeesof this Company.Accordingly, the Board directed that these em-ployees participate in an election ordered to be held among the pre-viously designated employees of the Company, within ten days 368NATIONAL LABOR RELATIONS BOARDafter the date of the Second Amended Supplement to Direction ofElections.Pursuant -to said Second Amended Supplement to Direction ofElections, an election by secret ballot was conducted on September22, 1937, under the direction of the Regional Director for theThird Region, among the employees of Danahy Packing Companyconstituting the bargaining unit found appropriate by the Board.'On September 23, 1937, an Intermediate Report on the ballot wasissued and duly served upon the parties to the. proceeding.Noexceptions to the Intermediate Report have been filed by any ofthe parties.As to the results.of thet secret ballot, the following was reported:Total number eligible____________________________________144Total ballots counted ---------------------------------------112Total number of ballots cast for Union___________________73Total number of ballots cast against Union_______________39Total number of challenged ballots________________________20United Butchers, Meat Cutters and Packers Local 105, . havingbeen selected by a majority of the employees of Danahy PackingCompany, exclusive of executives, supervisory employees, office em-ployees, salesmen, licensed engineers, and shecters, as their represent-ative for the purposes of collective, bargaining, is, by virtue of Sec-tion 9 (a) of the Act, the exclusive representative for the purposesof collective bargaining of all such employees, and we will socertify it.Now, THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, and pursuant to Article III,Section 8 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended,,IT IS HEREBY CERTIFIED that United Butchers, Meat Cutters andPackers Local 105 has been designated and selected by a majority ofall the employees, exclusive of executives, supervisory, employees,office employees, salesmen, licensed engineers, and shecters, of DanahyPacking, Company, as their representative for the purposes of collec-tive bargaining, and that, pursuant to the provisions of Section 9 (a)of the Act, United Butchers, Meat Cutters and Packers Local,105 isthe exclusive representative of all such employees of Danahy PackingCompany for the purposes of collective bargaining in respect to ratesof, pay,wages, hours of employment, and other conditions ofemployment.'On September 17, 1937, the Board issued its Decision and Certification of Repre-sentatives in which it certified the Union as the representative of the employees in thedesignated bargaining unit of Klinck Packing Company, Inc. and Jacob Dold PackingCompany, respectively,after elections had been conducted among such employees of thesecompanies..